Fourth Court of Appeals
                                            San Antonio, Texas

                                                JUDGMENT
                                              No. 04-18-00742-CV

                           IN THE INTEREST OF I.L., C.C., and R.C., Children

                         From the 73rd Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2017-PA-01935
                             Honorable Linda A. Rodriguez, Judge Presiding 1

       BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the part of the trial court’s final order
that decrees appellant, A.L., is not appointed possessory conservator is REVERSED. We
REMAND this case solely for the trial court to enter a new final order consistent with the trial
court’s oral pronouncement during the trial proceedings. The remainder of the trial court’s final
order is AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

           SIGNED April 10, 2019.


                                                       _____________________________
                                                       Luz Elena D. Chapa, Justice




1
    Retired judge, sitting by assignment.